Dismissed and Memorandum Opinion filed April 10, 2008







Dismissed
and Memorandum Opinion filed April 10, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00127-CV
____________
 
CHERYL HUGHES, Appellant
 
V.
 
THE PARK AT LAKESIDE, Appellee
 

 
On Appeal from the County Civil
Court at Law No. 1
Harris County, Texas
Trial Court Cause No.910925
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed February 4, 2008.  The notice of appeal was
filed February 13, 2008.  The clerk=s record was filed February 27,
2008.  To date, our records show that appellant has neither established
indigence nor paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees Charged
in Civil Cases in the Supreme Court and the Courts of Appeals and Before the
Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug.
28, 2007) (listing fees in court of appeals); Tex.
Gov=t Code Ann. ' 51.207 (Vernon 2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant has not responded or paid the filing fee in
accordance with our order of March 13, 2008.  See Tex. R.
App. P. 42.3.  Accordingly, the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed April
10, 2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.